Title: “Signora Catoni” [Sarah McKean] to Dolley Madison, 3 August 1797 (Abstract)
From: McKean, Sarah,“Signora Catoni”
To: Madison, Dolley Payne Todd


3 August 1797, Philadelphia. Acknowledges letter of 23 June [not found]. “In the first place you ask me for a description of the Drawing room, I now hasten to give it you—that we have none at all—for that old what shall I call her—with her hawks eyes, gave out that the weather was too warm, and it would affect her nerves, they must be very delicate of course, but I suppose we shall have it in full splendor in the fall: her, and her Caro sposa, accompanied by Miss Smith—a neice of hers, and who I suppose will sett up for the Miss Custis of the place—but there I defy her—for she is not young, and confounded ugly, have sett of[f] a few days ago, for Boston, where I suppose they want to have a little fuss made with them for dear knows they have had none made here. But I must give you an anecdote about the elegance of his manners, and very great attention—on the fourth of July, the foreign Ministers, the members of the Cincinata, and some few Members of Congress, waited on him in the morning, and he was so polite as to put his hat on—before them, but after a little while he recollected himself and took it off—and appeared quite frightned at his absence, some of the Gentleman were going to put theirs on also; in order to keep him company—only they thought it too warm—pray tell me now—was ever our former President known to behave in that manner—no you will say—because he was a Gentleman.… There has been a confounded peice of work here lately with Blount—and our Dear friend Robert List–n, but before this time you must be acqua⟨in⟩ted with the particulars.… The Man Tim—— Pick—— has been behaving in a very devlish manner—but our amiable friend the Chevalier—has written a very excellent letter, address’d to him and which gives Tim—— a very good dose. It is allow’d by every body to be exceedingly well written, and to contain the naked truth. Oh!—you—cannot have any idea what a noise it has made, some of the Timothy gang says he is worse than Genett, Fauchett, or Adett.… Mr. and Mrs Buckley—Sally Wall that used to be—has sett of[f] for Lisbon a few days ago—and I should not be much astonish’d if the Vessel was to sink, containing such a load of sin—and impudence as Smith of S. C. on board—who has gone as our Minister to Portugal…. I received letters a few days ago—from Anne—and Polly—they were handed me by the all killing all elegant and accomplish’d Beau Dawson—who strikes me dumb with Admiration whenever he appears…. Your sincere and affectionate friend—Signora Catoni. I dont venture to put any other name as there is something of the nature of treason contain’d in my letter.”
